Per Curiam.

No rules by consent, except such as are entered in the book of common rules, are binding, unless signed by the attornies. According to the spirit of former decisions of the court, no agreements between parties or their attornies, are binding, unless in writing, and signed by them, or by some person authorised for that purpose, or entered in the book of common rules. The costs prior to the circuit, as to the cause tried, may be retaxed, but the costs, in the other four causes, must abide the event.